WEINFELD, District Judge.
This motion presents the question whether the District Director of Immigration and Naturalization has the power to issue subpoena in deportation cases.
I have considered the contentions of the movants that Wong Yang Sung v. McGrath, 339 U.S. 33, 70 S.Ct. 445, 94 L.Ed. 616 controls this case. But, in my view, the *922Sung decision does not include within its reach the subpoena power. To hold otherwise would mean that there would be no effective means of compelling the attendance and testimony of witnesses in deportation proceedings. Loufakis V. United States, 3 Cir., 81 F.2d 966. The other contentions of movants are without merit.
The motion is denied.
Settle order on notice.